PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DT Swiss Inc
Application No. 16/862,816
Filed: 30 Apr 2020
For: HUB, IN PARTICULAR FOR BICYCLES
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO THE DIRECTOR UNDER 37 CFR § 1.181 AND REQUEST FOR RECONSIDERATION UNDER 37 CFR § 1.55(h),” filed May 17, 2022, and the REQUEST FOR EXPEDITED PETITION UNDER 37 CFR § 1.182, filed May 26, 2022, which is treated as a petition for expedited consideration of the above-identified petition under 37 CFR 1.181.

The petitions are GRANTED.

The petition under 37 CFR 1.182 is granted to the extent that the petition under 37 CFR 1.181 is hereby considered. Receipt of the petition fee set forth at 37 CFR 1.17(f) is acknowledged.

On January 19, 2021, applicant submitted certified copies of the foreign priority applications to which priority was claimed in the ADS filed April 30, 2020, On April 28, 2022, a Notice Regarding Foreign Priority Notice of Allowance Mailed was mailed, stating that the certified copies were untimely received before payment of the issue fee, and that a petition under 37 CFR 1.55(f) was required to accept the delayed submission of the certified copies.

Petitioner asserts that certified copies of the foreign priority documents for the foreign priority applications identified in the ADS filed April 30, 2020 are not untimely. Specifically, petitioner asserts the copies of German Application Nos. 102016113731.6, 102016113733.2, 102017116954.7, 102017116960.1, 102018101720.0, and 102018116465.3 are copies of the certified copies which were previously filed in the parent applications to which domestic benefit is claimed, and therefore the exception set forth at 37 CFR 1.55(h) applies. Petitioner states the copies of these documents provided January 19, 2021 are merely courtesy copies. Petitioner further asserts that the certified copy filed January 19, 2021 of German Application No. 102020103129.7, filed February 7, 2020 was timely filed as required by 37 CFR 1.55(f).

Petitioner’s argument is persuasive.

37 CFR 1.55(f)(1) states, in pertinent part, that a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a). As such, the certified copy, filed January 19, 2021, of German Application No. 102020103129.7, filed February 7, 2020, is timely filed.

37 CFR 1.55(h) states, in pertinent part, that the requirement in paragraphs (f) and (g) of this section for a certified copy of the foreign application will also be considered satisfied in an application if a prior-filed nonprovisional application for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) contains a certified copy of the foreign application and such prior-filed nonprovisional application is identified as containing a certified copy of the foreign application.

A review of the record reveals that certified copies of prior-filed German Application Nos. 102016113731.6, 102106113733.2, 102017116954.7, 102017116960.1, 102018101720.0, and 102018116465.3 were filed in the prior-filed nonprovisonal applications identified in the petition as containing the certified copies. Domestic benefit is claimed to each of the prior-filed nonprovisional applications containing the certified copies. As such, the requirement of 37 CFR 1.55(f) has been met with respect to the above-identified foreign applications to which priority is claimed.

As such, the requirement for timely submission of the certified copies as set forth in 37 CFR 1.55(f) has been satisfied.

The application is referred to the Office of Data Management to await receipt of the issue fee payment in response to the Notice of Allowance and Fee(s) Due mailed April 13, 2022. 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET